[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       MAY 4, 2011
                                            No. 11-10351
                                                                        JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                            D.C. Docket No. 1:10-cr-00049-MP-GRJ-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                               versus

JESUS MANUEL ZOLA-AGUILAR,
a.k.a. Jesus Manuel Zola-Aguilar,
a.k.a. Jesus Manuel-Sola,
a.k.a. Jesus Sola-Avila,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                            (May 4, 2011)
Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:



      Jesus Manuel Zola-Aguilar appeals his sentence of imprisonment for 13

months following his plea of guilty for being an illegal alien in possession of a

firearm. 18 U.S.C. § 922(g)(5)(A). Zola-Aguilar argues that his sentence is

procedurally unreasonable because the district court failed to state explicitly that

the sentence is “sufficient, but not greater than necessary,” id. § 3553(a), to

achieve the goals of sentencing. Zola-Aguilar maintains that the district court

violated the requirement, id. § 3553(c), that it state its reasons for the sentence it

entered. We affirm.

      We review the reasonableness of a sentence under a deferential standard of

review for abuse of discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.

586, 591 (2007).

      Zola-Aguilar’s argument fails. The Supreme Court has ruled that, under

section 3553(c), “[t]he sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” Rita v. United

States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007). We have stated that “the

                                           2
requirement of § 3553(c)(1) does not mean that a sentencing court must incant the

specific language used in the guidelines.” United States v. Bonilla, 463 F.3d

1176, 1182 (11th Cir. 2006) (internal quotation marks omitted). Neither must the

district court state that it has considered each sentencing factor. Id.

Zola-Aguilar’s argument would require district courts to “incant the specific

language” of section 3553(a) in contravention of our express holding that such

recitations are unnecessary. Id.; see also United States v. Scott, 426 F.3d 1324,

1330 (11th Cir. 2005) (an acknowledgment that the district court has considered

the defendant’s arguments and the factors in section 3553(a) is ordinarily

sufficient). The record establishes that the district court exercised its authority and

imposed a sentence that was “sufficient, but not greater than necessary,” to comply

with the purposes of sentencing because the district court explicitly stated that it

had considered the statutory factors and the applicable guidelines and policy

statements, as well as Zola-Aguilar’s previous illegal reentries. The district court

did not abuse its discretion. Zola-Aguilar’s sentence in the middle of the guideline

range is reasonable.

      AFFIRMED.




                                           3